Black, C. J.
The question of law presented in this case is the same as that decided in O’Brien v. Bradley, ante, 487, and the parties in interest contesting here are the same, the real estate here involved being another lot in the city of Elwood, purchased by the appellants at a sale under a precept for the collection of an assessment for the cost of constructing the same sewer as that mentioned in the case above named.
The judgment is reversed, and the cause is remanded with instruction to the court to restate its conclusions of law in agreement with the opinion in that case.